105 F.3d 666
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.OMNITRITION INTERNATIONAL, INC., Plaintiff-Appellee,v.Barbara RICHMOND, Defendant-Appellant.
No. 95-56387.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 19, 1996.

Before SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Barbara Richmond appeals pro se the district court's order awarding attorney's fees and costs to Omnitrition International Inc.  ("Omnitrition International") for the improper removal of a Texas state action brought against her.  Richmond contends that the district court abused its discretion by awarding attorney's fees and costs to Omnitrition International because Richmond did not seek to remove the state court action in bad faith.  We have jurisdiction under 28 U.S.C. § 1291.  We review for an abuse of discretion, Moore v. Permanente Medical Group, Inc., 981 F.2d 443, 447 (9th Cir.1992), and affirm.


3
"An award of attorney's fees pursuant to section 1447(c) ... is within the discretion of the district court, and bad faith need not be demonstrated."  Id. at 448.


4
Here, the district court concluded that an award of attorney's fees and costs was appropriate because Richmond "answered the state court complaint before attempting to remove, referenced removal in the answer, and then waited two months past the thirty day deadline to file the notice."   Under these circumstances, we cannot say that the district court abused its discretion.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's award under section 1447(c), we need not address whether it could be sustained under Fed.R.Civ.P. 11